487 F.2d 1330
Michael KOZEMCHAK et al., Appellants,v.The UKRAINIAN ORTHODOX CHURCH OF AMERICA and the mostReverend Bishop Andrei Kuschak, Ruling Bishop ofthe Ukrainian Orthodox Church ofAmerica, Appellees.
No. 36, Docket 73-1425.
United States Court of Appeals,Second Circuit.
Argued Nov. 26, 1973.Decided Nov. 30, 1973.

John F. Grimes, Staten Island, N. Y.  (Connolly, Grimes & Cawse, Staten Island, N. Y., on the brief), for appellants.
William P. McHale, Hempstead, N. Y.  (Gehrig, Ritter, Coffey, McHale & McBride, Hempstead, N. Y., on the brief), for appellees.
Before MOORE, HAYS and TIMBERS, Circuit Judges.
PER CURIAM:


1
We affirm for substantially the reasons given in the memorandum of the district court.